OPINION OF THE COURT
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [b]), order reversed, with costs, and the judgment of Supreme Court, Nassau County, reinstated. Petitioner was not entitled to an exemption under section 421 (subd 1, par [a]) of the Real Property Tax Law. It was not itself organized or conducted exclusively for charitable purposes and the activities carried on by it were statutorily denied to its charitable affiliate (cf. Matter of Stuyvesant Sq. Thrift Shop v Tax Comm, of City of N. Y., 54 NY2d 735; contrast Matter of St. Joseph’s Health Center Props, v Srogi, 51 NY2d 127).
Concur: Chief Judge Cooke and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Meyer.